DETAILED ACTION

Response to Arguments in Appeal Brief
Applicant’s arguments in the Appeal Brief filed August 24, 2021, with respect to the rejections of independent claims 1 and 23, have been fully considered and are persuasive.  Specifically, Applicant cited paragraph [0047] of the present specification and provided support for the first optic 228 and the second optics 238 (and the corresponding first and second light distributions) being “different” in a manner other than the first optic 228 being separate from the second optic 238 and the first light distribution being separate from the second light distribution.   Accordingly, the rejections have been withdrawn.  
Examiner notes that the words “different” in claim 1 and 23 are interpreted narrowly (in light of Applicant’s specification and corresponding Remarks) such that the first optic is “different” from the second optic in its physical properties and/or nature, not just in the sense of the first optic being separate from the second optic.  Similarly, the first light distribution is “different” from the second light distribution in its physical properties and/or nature, not just in the sense of the first light distribution being separate from the second light distribution.  

Allowable Subject Matter
Claims 1-2, 6-7, 14-15, 21 and 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance:  
a second optic that is different from the first optic and configured to provide a second distribution of light that is different than the first distribution of light; and a power circuit configured to control power to the plurality of first light sources and to the plurality of second light sources.  The best prior art of record, Hawkins, discloses the claimed invention but fails to teach that the second optic 280 be different from the first optic 280 such that it provides a second light distribution of light that is different than the first distribution of light.  As noted above, the words “different” are interpreted narrowly in accord with Applicant’s specification and Remarks.  Accordingly, the claims are deemed patentable over the prior art of record.  Claims 2, 6-7, 14-15, 21 and 24-33 are allowable in that they are dependent on, and further limit claims 1 and 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875